Citation Nr: 1608097	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  15-27 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to recognition of T.S. as a helpless child based on permanent incapacity for self-support prior to attaining 18 years of age.

2. Entitlement to recognition of A.C. as a helpless child based on permanent incapacity for self-support prior to attaining 18 years of age.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had active military service from August 1987 to January 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. There is no probative evidence that the Veteran's son, T.S., was permanently incapable of self-support by reason of mental or physical defect as of his eighteenth birthday.

2. There is no probative evidence that the Veteran's daughter, A.C., was permanently incapable of self-support by reason of mental or physical defect as of her eighteenth birthday.


CONCLUSIONS OF LAW

1. The criteria for recognition of the Veteran's son, T.S., as a helpless child, on the basis of permanent incapacity for self-support prior to attaining the age of eighteen, have not been met. 38 U.S.C.A. § 101(4) (West 2002 & Supp. 2015); 38 C.F.R.      §§ 3.57, 3.159, 3.356 (2015).

2. The criteria for recognition of the Veteran's daughter, A.C., as a helpless child, on the basis of permanent incapacity for self-support prior to attaining the age of eighteen, have not been met. 38 U.S.C.A. § 101(4) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.57, 3.159, 3.356 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, prior to an initial unfavorable decision on a claim by the RO, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

The United States Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim. See Shinseki v. Sanders, 129 S. Ct. 1696  (2009).

The claimant has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VCAA letters were sent in November 2012 and January 2013, prior to the issuance of the October 2013 rating decision. The letters indicated the type of evidence and information needed to substantiate the claims and apprised the claimant of the claimant's and VA's respective responsibilities in obtaining this supporting evidence. 

Regarding the duty to assist, the Veteran submitted his own records in support of his claims and did not authorize VA to obtain any records on his behalf. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran submitted birth certificates for both T.S. and A.C., a letter from T.S. and T.S.'s socio-educational instructor, statements from A.C., and a number of her private treatment records. 

In this regard, the Board notes that during the course of the appeal, the Veteran specifically requested VA's assistance in obtaining evidence in support of his claims. In a December 2012 statement, the Veteran reported that he had forwarded authorization forms to his daughter, A.C., to allow VA to obtain her treatment records, and to seek statements from witnesses as to her condition; however, he did not know how long it would take to receive the evidence and requested VA's assistance. In a March 2013 statement, the Veteran requested VA's assistance in obtaining his son's, T.S., who lives in Germany, treatment records. He asserted that he had not received a response from his own requests to his son's appointed guardian ad litem or instructor. In a June 2013 statement, the Veteran reported that his daughter's physician was no longer at the hospital that treated his daughter and his daughter attempted to obtain her treatment records but could not. He again requested VA's assistance in obtaining her treatment records, and requested VA's assistance in obtaining witness statements from her mother, as to A.C.'s condition.

In an August 2013 letter from the Consulate General of the United States in Germany to the Veteran, the consulate employee reported that in an attempt to obtain T.S.'s treatment records, he contacted his guardian ad litem and she reported that T.S. was overwhelmed by the Veteran's correspondence and "did not see himself in a position to respond." The guardian ad litem referred the consulate employee to the German government office paying for T.S.'s care; and the consulate employee reported that the government office responded that a statement from VA as to the benefits to which T.S. was entitled and the specifics of what was needed was required in order to proceed. In an August 2013 letter, the Veteran requested VA's assistance in obtaining T.S.'s treatment records from the German facility wherein he resides. In December 2013 and July 2015 statements, the Veteran requested VA's assistance in affording his daughter, A.C., a VA examination. 
As to the Veteran's requests for VA's assistance in obtaining T.S.'s treatment records, the Board finds that additional development is not required. The August 2013 letter from the Consulate General of the United States in Germany reported that T.S. "did not see himself in a position to respond" to the Veteran's correspondence. Without authorization from T.S., or any party authorized to act on his behalf, despite any directive from the Consulate General that the German government office required a statement from VA as to the nature their request and the benefits to which T.S. is entitled, it is impossible to request T.S.'s treatment records. There is no indication that the Veteran is in any way authorized to act on T.S.'s behalf. The Board notes that a March 2013 letter from T.S. to the Veteran indicates that he spent time with his mother, and it remains possible that the Veteran could have contacted T.S.'s mother and requested her assistance in obtaining his treatment records. 

As to the Veteran's requests for VA's assistance in obtaining A.C.'s treatment records and affording her a VA examination, as well as obtaining statements from witnesses, including her mother, as to her condition, the Board finds that additional development is not required. Significantly, evidence of record essentially shows no proper authorization of record to obtain A.C.'s treatment records. Also, the Veteran has been afforded numerous opportunities to obtain and submit any witness statements in support of his claim and has not done so. Finally, a current examination would not establish A.C.'s incapacity for self-support as she is over 18 years of age. No further VA assistance is warranted in this regard.  

Thus, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the claimant regarding what further evidence he should submit to substantiate his claim." See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).


Helpless Child Status

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his or her eighteenth birthday. 38 C.F.R. § 3.356(a). Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects-rating criteria applicable to disabled Veterans are not controlling. The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case. Id.  A 'child' for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

Facts for consideration under 38 C.F.R. § 3.356 are: 

(1) The fact that the child is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support;

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established;

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The United States Court of Appeals for Veterans Claims (Court) has held that the "focus of analysis must be on the claimant's condition at the time of her 18th birthday." Dobson v. Brown, 4 Vet. App. 443, 445 (1993). For purposes of establishing helpless child status, if the child is shown to be capable of self-support at eighteen, VA is required to proceed no further. Id. However, if a finding is made that the child was permanently incapable of self-support as of his or her eighteenth birthday, then, regardless of that finding, evidence of the child's continued incapacity is needed. Id.   

T.S. was born in July 1989. He turned 18 years old in July 2007. In a December 2012 statement, the Veteran reported that his son, T.S., was a helpless child prior to age 18 and went to a special school and was appointed a guardian to handle his legal and financial affairs. Of record is a March 2013 letter to the Veteran from T.S. as to his Christmas celebration. Included in T.S.'s letter is a notation from his socio-educational instructor indicating that T.S. lives in an assisted living community, has his own room, works in a sheltered workshop, and his expenses are paid by the institute wherein he lives. 

Based on such, the evidence limited to that discussed immediately above, the Board finds that entitlement to VA benefits based on helpless child status for T.S. is not warranted. The Board recognizes that T.S. lives in an assisted living facility, paid for by the German government, and has been appointed a guardian ad litem to handle his affairs; however, there is no evidence that he was permanently incapable of self-support by the age of 18 years, or by July 2007. There is no evidence as to T.S.'s condition in July 2007, and as discussed above, T.S. is unable and/or unwilling to assist the Veteran or VA in obtaining such evidence. 

A.C. was born in February 1994. She turned 18 years old in February 2012. The Veteran submitted a September 2007 letter, wherein one of A.C.'s treating physicians reported that A.C. had been attending therapy-based psychiatric treatment since January 2006. The Veteran submitted private treatment records dated in August 2015 indicating that A.C. was hospitalized from July 2015 to August 2015 for a psychiatric condition. In an October 2012 statement, the Veteran asserted that before age 18, A.C. was diagnosed with bipolar disorder and schizophrenia, was "in and out" of hospitals, and was prescribed medication for her mental condition. In a December 2012 statement, the Veteran reported that A.C. never graduated from high school and did not get a general equivalency diploma. 

In a June 2013 statement, the Veteran reported that A.C.'s mental condition kept her from attending school in 2012, before the age of 18. In a September 2013 statement, A.C. herself reported that she was permanently incapable of self-support and had been so before she was 18 years old. She noted that she had been "in and out" of hospitals and treated for mental disorders, bipolar disorder and schizophrenia. She reported that did not graduate from high school and often ran away from home due to her mental condition. The Veteran submitted a March 2014 private treatment record indicating that A.C. was referred to psychiatric treatment after becoming pregnant and experiencing psychotic symptoms. The treating professional noted that her history included several in-patient hospital admissions in 2008 and a diagnosis of bipolar disorder. He noted that A.C. had been a special education student and dropped out of high school, and that she worked as a home attendant until she learned she was pregnant. 

Based on such, the evidence limited to that discussed immediately above, the Board finds that entitlement to VA benefits based on helpless child status for A.C. is not warranted. The Board recognizes that A.C. dropped out of high school and has been treated for psychiatric illness since at least 2006, at the age of 12; however, there is no evidence that she was permanently incapable of self-support by the age of 18, or by February 2012. While she was receiving psychiatric treatment prior to February 2012, there is no evidence that she was permanently incapable of self-support at that time. There is no evidence as to A.C.'s condition in February 2012, beyond that of the fact that she was receiving psychiatric treatment, and as discussed above, there is no probative evidence that A.C. was "incapable" of self-support before her 18th birthday.  Again, the record does not include any type of proper authorization such that VA could obtain her records of her condition prior to age 18. 

The Board finds that the inquiry as to whether T.S. and A.C. were indeed permanently incapable of self-support by the age of 18 to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010). While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain. See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Thus, while it is unclear if the Veteran had any contact with T.S. or A.C. prior to or at the time they reached age 18, he is competent as to what he observed of their condition if he observed it. A.C. is competent to report her difficulties with her mental condition and her history of dropping out of school, running away, and going "in and out" of hospitals. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Yet, the Board accords the Veteran's lay statements, and those of A.C., as to whether any party was permanently incapable of self-support by the age of 18, little probative value as the Veteran and A.C. are not competent to opine on such complex medical questions. The Veteran and A.C. have only offered conclusory statements without sufficient supporting evidence. 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A.             § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the claims, and they must be denied.


ORDER

Entitlement to recognition of the Veteran's son, T.S., as a helpless child based on permanent incapacity for self-support prior to attaining 18 years of age is denied.

Entitlement to recognition of the Veteran's daughter, A.C., as a helpless child based on permanent incapacity for self-support prior to attaining 18 years of age is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


